This Office Action is in response to a communication made on July 25, 2022.
Claims 1, 5, 8, 12, 15 and 19 have been amended by the Applicant
Claims 4, 11 and 18 have been cancelled by the Applicant
Claims 1-3, 5-10, 12-17 and 19-20 are allowed over the prior art of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
Claims 1-3, 5-10, 12-17 and 19-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (and its dependent claims 2-3 and 5-7): 
“A method of operating a computer system, the computer system including a baseboard management controller (BMC), comprising: receiving, at the BMC, a first message from a first remote device on a management network; determining, at the BMC, whether the first message is directed to a storage service or fabric service”, “extracting a service management command for managing the plurality of storage drives from the first message, when the first message is directed to the storage service or fabric service”  is disclosed in cited prior art by Olarig;
running on a primary processing unit of a host of the BMC, the host being a storage device having a plurality of storage drives that are in communication with the primary processing unit through a bus” and “the BMC communication channel being established for communicating baseboard management commands between the BMC and the host” is disclosed in cited prior art by Nachimuthu;
“wherein the service management command configures a Remote Direct Memory Access (RDMA) handler” and “receiving, at the RDMA controller of the host managed by the storage service, a data operation command from a remote device through a storage network; and (a) retrieving user data associated with the data operation command from a memory region of the host and sending the user data to the remote device through the storage network without passing through the primary processing unit of the host, or, (b) receiving the user data associated with the data operation command through the storage network and storing the user data to the memory region without passing through the primary processing unit of the host”  is disclosed in cited prior art by Govind;
“sending, through a BMC communication channel to the host, a second message… to the storage service or fabric service running on the primary processing unit of the host” is disclosed in cited prior art by Bhatia;
“message containing the service management command” is disclosed in cited prior art by Yang;
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined Olarig, Nachimuthu, Govind, Bhatia and Yang to arrive at the present invention as recited in the context of independent claim 1 as a whole. 
Independent claim 8 (and its dependent claims 9-10 and 12-14) and independent claim 15 (and its dependent claims 16-17 and 19-20) are allowed for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                                                        


RANJAN PANT
Examiner
Art Unit 2458
/RP/

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458